Stockton, J.
If the only error in the proceeding before the justice, had been in his allowing interest on the judgment in favor of the plaintiff, at the rate of ten per centum per annum, the ruling of the district court in remanding the cause, with directions to the justice to strike out the ten per cent, interest, would have been proper enough. But the defendant was entitled to a change of venue, on the motion and affidavit filed by him ; and the court should have reversed the judgment of the justice, and remanded the cause, with directions to him to allow the change of venue as prayed for by defendant.. See Act of January 21, 1852, sec. 1 ; Session Acts, 91; Marshall & McKee v. Kinney, 1 Iowa, 580; Lyne v. Hoyle, 2 G. Greene, 136.
The judgment of the district court is reversed, and the *79cause remanded, with directions to reverse the judgment of the justice, and remand the cause to him, with directions to allow the change of .venue.
Judgment reversed.